Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings filed 2/15/2019 are accepted by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Chen et al. (Biomaterials (2009) 30(10): 1954-1961; cited in the IDS filed 5/2/2019). Chen et al. teach the following polylysine isophthalamide compounds:

    PNG
    media_image1.png
    580
    608
    media_image1.png
    Greyscale
. Thus, at least one of R1 or R2 is NR1R2. While one of R1 or R2 is H, the other is not a lipophilic 6-30 alkyl, alkenyl, alkynyl, C6-10 aryl, or C5-10 heteroaryl. 
Likewise, Eccleston et al. (J. Controlled Release (2010) 69: 297-307) teach pH-responsive pseudo-peptides for cell membrane disruption with the following formulae:


    PNG
    media_image2.png
    150
    710
    media_image2.png
    Greyscale
at Figure 1. However, the structures do not bear an NR1R2 group as required by the claims.
-repsomnHH
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653